PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/617,535
Filing Date: 27 Nov 2019
Appellant(s): BSH HausgerÃ¤te GmbH



__________________
Andre Pallapies
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 103 rejection basis under Peukert (US 20160227980) in view of Rosenbauer (US 20100294321) used in the final rejection of independent claim 11, and dependent claims 12-16, & 18 remains applied.  
The 103 rejection basis under Peukert (US 20160227980) in view of Rosenbauer (US 20100294321), and further in view of Reitmeier et al. (EP 1116471, “Reitmeier”) used in the final rejection of dependent claim 17 remains applied.  


(2) Response to Argument
Appellant argues (1) claim 11 regarding subsequent loading means and requires “adding further items to be washed” (see Appellant’s brief, pages 10-11).
Examiner respectfully disagrees.  Examiner is not necessarily contending Appellant’s definition of “subsequent loading”, but rather Appellant’s interpretation of what is positively claimed.  Examiner considers that the claimed invention is an apparatus claim, not a method claim.  The subsequent loading is a task undertaken by the user.  Examiner’s judgment is whether the claimed apparatus, including the evaluating unit thereof, is capable of ascertaining/determining the subsequent loading were it to occur.  Examiner refers to the argument directly below (argument #2) regarding the particulars of how Peukert’s controller 160 is interpreted to read on the evaluating unit and being capable of determining a subsequent loading by detecting/recognizing an opening of the door using a door sensor and the presence of washware using an optical sensor, and associating this activity with a subsequent loading.

Appellant argues (2) claim 11 regarding modified Peukert in that Examiner has misconstrued the evaluating unit and that the evaluating unit must be configured to ascertain that at least one soiled item has been late-loaded after the wash program has already been started (see Appellant’s brief, pages 12-13)
Examiner respectfully disagrees.  Examiner did not ignore the last clause and reiterates that the claimed invention is an apparatus, not a method.  The actual subsequent loading by the user does not actually have to be performed, only that the evaluating unit be capable of ascertaining it.  Appellant does not claim the particular manner by which the evaluating unit would ascertain a subsequent loading, and Examiner considers one of ordinary skill in the art would reasonably associate opening of the door as a basic “trigger event” as detected by the door sensor for indicating subsequent loading of items, and the optical sensor can further confirm/detect the presence of dishware.  While a user could technically open the door and not load dishware, what the user does after opening the door is an intended use/application.  Under broadest reasonable interpretation, Examiner interprets a user could load additional dishware upon opening the door, and therefore Peukert’s controller 160 could ascertain this loading using the door sensor and/or the optical sensor.  

Appellant argues (3) claim 11 regarding modified Peukert in that a pre-rinse wouldn’t constitute a wash program and would not read on a plurality of wash programs (see Appellant’s brief, pages 12-13).
Examiner respectfully disagrees.  Examiner is not clear regarding the argument pertaining to pre-rinse, as Examiner was relying on Peukert for this teaching, and had applied Rosenbauer simply for teaching the application of a pre-rinse.  Peukert teaches “the controller 160 is designed to carry out at least one cleaning program” (see Peukert’s [0110]-[0111]).  One of ordinary skill in the art would understand “at least one cleaning program” openly suggests/includes a plurality of cleaning programs.  Appellant may also refer to Peukert’s [0038] as further evidence.  

Appellant argues (4) claim 11 regarding modified Peukert in that Peukert teaches the final-rinse step can be carried out after the washing step of the cleaning program has been carried (see Appellant’s brief, pages 14-17).
Examiner respectfully disagrees.  Examiner is not entirely clear to Appellant’s argument but Examiner’s best guess is that Appellant is arguing that because Peukert’s washing step has already been carried out, that Peukert’s final-rinse and/or drying step(s) cannot properly satisfy the claim 11 context of “during performance of the washing program such that the wash program is interrupted”.  Examiner considers it reasonable to interpret Peukert’s entire cleaning program as the washing program, and that to confine this to only Peukert’s washing step of the cleaning program would be an overly narrow view of the reference and claim language.  

Appellant argues (5) claim 11 in that Peukert is directed to an institutional dishwasher use in large-scale commercial kitchens and appears to further argue the “household” nature of Peukert’s dishwasher (see Appellant’s brief, pages 14 & 21).   
Examiner respectfully disagrees.  While Peukert does describe commercial settings and a two-tank “commercial” dishwasher (see Peukert’s [0001], [0041]), Peukert also teaches the dishwasher can be a front-loader, single-chamber, box-type dishwasher (see Peukert’s Figure 1, single-chamber dishwasher 112.  [0041]-[0044]), characteristics which one of ordinary skill in the art would typically associate with a household dishwasher.  Examiner cannot discern how Peukert’s disclosed dishwasher would clearly differ from a “household” dishwasher other than location, which is intended use/application of the dishwasher.  

Appellant argues (6) claim 11 in that there is no motivation to combine Peukert and Rosenbauer (see Appellant’s brief, pages 21-22).
Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner had provided motivation as stated by Rosenbauer to remove coarse soiling (see Rosenbauer’s [0002]-[0003]).  Appellant lists differences between Peukert and Rosenbauer as justification for incompatibility for combining, but Examiner has not identified any rationale as to why the combination would be destructive of Peukert and maintains that additional cleaning effect would be appreciated by one of ordinary skill in the art as cleaning of dishware is the well-understood purpose of a dishwasher.  Appellant’s reference to Rosenbauer’s Figure 8 is also not understood by Examiner, as Rosenbauer clearly states that the pre-rinse and intermediate rinse steps are not shown for reasons of clarity (see Rosenbauer’s [0045]-[0046]). 

Appellant argues (7) claim 18 in that Peukert’s evaluating unit cannot perform the recited functionality, and that Peukert can only assume zero quantity of subsequently loaded items (see Appellant’s brief, page 23).
Examiner respectfully disagrees.  Examiner reiterates that judgment is made with regards to the capability of Peukert’s dishwasher, and not that Peukert actually discloses Appellant’s desired methodology undertaken by the user (which is an intended use/application of the claimed dishwasher).    Peukert details that that optical sensors can identify whether there is washware in the cleaning chamber or not (see Peukert’s [0030]), which is non-zero quantity detection/determination of dishware loaded in the dishwasher.  If the user were to place dishware in the dishwasher after opening the door (e.g. empty chamber, which is then subsequently loaded additional dishware upon opening of the door), this subsequently loaded dishware could be detected by the optical sensor(s).  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC LORENZI/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        



Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718       

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.